Dewey, J.
We fully accord with the counsel for the plaintiff in the position, that oral evidence is inadmissible to control or vary the express stipulations of a written contract. If the evidence here offered by the defendant had been of that character, it ought to have been rejected. But it was professedly offered not to contradict the written contract, but to apply the contract to its proper subject, by showing that the wharf therein described was the wharf at which the defendant had the coal ready for delivery to the plaintiff. While it is true that you are to recur to the written contract for the place of delivery, yet, taking such description as fixing the place, you may resort to oral evidence to apply the description to any particular structure, and thus to show what was the place intended.
If the description be such as requires its application to one place exclusively, that is decisive. If, in the present case, there was only one “ Essex Railroad Wharf,” and the place where this coal was ready for delivery did not answer the call or description in the writing, it would not be competent for the defendant to show that the parties really intended that place, and that through some mistake of the' scrivener, in drafting the contract, the words “ Essex Railroad Wharf” had been introduced.
But it was competent for the defendant to show that the wharf, formerly known as “ Phillips’s Wharf,” was in fact, at the time of the making of this contract, the “ Essex Railroad Wharf,” known by that name, and used as such, and so practically understood by the business community. This is not contradicting the contract, but fixing by the evidence the place referred to in the written contract. We think, in this respect, great latitude was properly allowed in admitting evidence tending to show that the wharf, at which the coal was ready for delivery, was that stipulated by the parties in their contract. Claremont v. Carlton, 2 N. H. 373.
The further inquiry in the case is, whether any portion of the *419evidence admitted was of such objectionable character as requires us to set aside the verdict and grant a new trial.
The admission of testimony, to show that higher rates of freight were charged in Philadelphia if the vessel was required to pass through drawbridges, is perhaps the most questionable of any of the rulings excepted to. This might be proper testimony, as one link in the chain, if followed up by further testimony that the freight paid in this case was the cheaper freight, and not that paid when the vessel passed through the drawbridges. Without such additional facts, the evidence would be liable to the objection of irrelevancy; but we do not think its admission of such materiality as requires us to set aside the verdict on that account.
The testimony of the master of the vessel, that he had previously delivered coal to the plaintiff at this wharf, is subject to the same remarks; and would be irrelevant without further proof that the bill of lading in that case was like the present.
The testimony of the pilots, as to the unfitness of the other wharf for unloading the cargo of a vessel drawing eleven feet of water, and that it was much more difficult and dangerous for vessels to go to that wharf than to the wharf used by the defendant, were only admissible as facts tending to show which was the wharf stipulated in the contract. It is to be assumed that all these facts were admitted under proper instructions, limiting their effect to giving aid in the application of the words used in the contract to the proper subject, and not authorizing the jury to substitute another and different wharf, because such other wharf was more easily accessible and better adapted to the de ivery of the coal
• Exceptions overruled.